Citation Nr: 0406898	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-08 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 
1997 for the award of service connection for post-traumatic 
stress disorder.  

2.  Entitlement service connection for multiple sclerosis.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By this rating, the RO denied entitlement to 
service connection for PTSD and for multiple sclerosis.  The 
veteran was notified of that decision by a letter dated in 
February 1998.  In April 1998, the veteran submitted a 
statement entitled in part "Request to Reopen Claim".  The 
Board observes that such statement was received well within 
the one-year period allotted for appealing the February 1998 
rating decision.  In addition, this statement indicates 
disagreement with the previous denial and the veteran's 
intention to pursue the claims for service connection.  
Consequently, despite its title and subsequent 
interpretations by the RO, the Board finds that the April 
1998 statement may be construed as a notice of disagreement 
of the previous denial.  38 C.F.R. § 20.201 (2003).  

In November 1999, the RO established service connection for 
PTSD and assigned a 100 percent rating, effective June 23, 
1997.  The RO, in addition found that new and material 
evidence had not been received to reopen the claim for 
service connection for multiple sclerosis.  	The veteran was 
notified of that determination by a letter, dated in November 
1999.  

In November 1999, the veteran requested that J. H., RN, would 
act as his representative in appeals before the Board.  In 
May 2000, however, VA notified him that he must choose from a 
list of recognized representatives including accredited 
veterans service organizations, agents, attorneys or 
individuals under the provisions of 38 C.F.R. § 14.630.  The 
claims folder indicates that the power of attorney showing 
that The American Legion was selected to represent the 
veteran, was revoked in July 2000.  In an August 2003, the 
veteran provided a power of attorney in favor of an 
individual, as mentioned above.  Moreover, The American 
Legion that month officially withdrew from the case.  At 
present, the individual named by the veteran has not provided 
a signed statement of representation indicating that services 
are to be provided without remuneration and identifying the 
issue for which representation will be afforded in compliance 
with 38 C.F.R. § 14.630.  For these reasons, no 
representative is indicated on the title page of this 
document.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development of necessary with 
respect to the claim an earlier effective date for the award 
for a grant of service connection for PTSD prior to the 
completion of its appellate review.  In particular, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) that redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The RO is advised that its duties includes notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been provided in connection with 
respect to the earlier effective date issue.  The Board is 
prohibited for performing this function in the first instance 
inasmuch as such an action could be prejudicial to the 
veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With respect to the claim for service connection for multiple 
sclerosis, additional development is necessary as well.  The 
Board observes that the December 2002 VA examination could 
not verify or rule out the presence of multiple sclerosis.  
Instead, the examiner suggested additional testing-i.e., 
magnetic resonance imaging (MRI)-was needed to obtain a 
proper diagnosis.  In addition, the examiner stated that the 
veteran's symptoms might be related to cervical spine fusion, 
performed in 1995.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with the duties 
articulated in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  The RO should afford the veteran a 
neurological examination in order to 
determine the existence and if existent, 
the etiology of the multiple sclerosis.  
All indicated special studies and tests, 
including an MRI should be accomplished.  
The examiner is requested to provide a 
complete diagnosis, either establishing or 
ruling out the presence of multiple 
sclerosis.  If multiple sclerosis is 
present, the examiner should offer a 
medical opinion regarding the etiology of 
the condition, discussing the date of 
onset of the initial signs and symptoms of 
multiple sclerosis.  Furthermore, the 
examiner is requested to state whether it 
is at least as likely as not that the 
veteran has multiple sclerosis associated 
with injury, disease or event noted during 
his military service.  

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




